DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant's arguments rely on the fiber being selectively deposited and not applied to certain areas of the 3D part, but this is simply not required by the claim. There is no teaching that requires the honeycomb area or the area internal to the 2nd path not contain fiber nor do the claims forbid the 2nd path from encompassing the first path; there’s no requirement that the first and 2nd toolpaths even be different (Jang demonstrates the fiber can be placed interior to fill material even if placed throughout the entire thing). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments further clarify that the 2nd toolpath is the path corresponding to the fiber being deposited inside the perimeter and not a separate build path interior to the perimeter. In this case, Jang alone would meet every limitation of claim 30. Applicant argues that the fiber and the fill material are not deposited separately, however, this is not required by the claim either. 
Claim Objections
Claims 30 and 31 objected to because of the following informalities: per applicants remarks dated 7/8/21 the phrase “interior to” suggests being embedded within like the fiber embedded within the perimeter, but in claim 31 applicant has used the same phrase to mean “being surrounded by.” The examiner requests clarification/correction as this same phrase connotes 2 mutually exclusive physical locations.  Appropriate correction is required.
Applicant has requested clarification so the examiner will attempt to better explain the objection. In claim 30, the fiber is laid down such that it is encompassed/embedded within the fill material on the first toolpath. Hence in claim 30 “interior to” appears to mean embedded. In claim 31, “interior to” seems to mean surrounded by similar to drawing 11B. It does not make sense that the honeycomb section would somehow be embedded in the fiber. The use of the same terminology to describe two different configurations muddles the meaning of the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30, 32, 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2003/0236588).
As to claim 30, Jang teaches a 3D printer for additive manufacturing a 3D printed part including a plurality of layers [Abstract], the 3D printer comprising: at least one printer head (22) [Fig 3, 5] configured to be coupled to a supply of isotropic fill material phrased as matrix material [0018] a build platen (40) configured to support the 3D printed part [0074, Fig 3, 5]; a motorized drive configured to move at least one of the at least one printer head and the build platen [0023, 0033]; and a controller having an instruction file for controlling the 3D printer [0024-0026, 0130] configured to operate the motorized drive and the at least one printer head to build the 3D printed [0024-0026] part by: solidifying the fill material along a first toolpath [0019] that defines at least in part a perimeter of a first layer of the plurality of layers of the 3D printed part [0028-0033, 0073-0076, Fig 3-9]; a second toolpath that is interior to the fill material along the first toolpath to embed the fiber of the first layer of the 3D printed part into the perimeter [Fig 5-9, 0073-0076]; Jang teaches an apparatus of 3D printing that produces a strong fiber reinforced part wherein the printhead is connected to a fiber supply to embed and orient fiber within the layer such that it would exhibit an anisotropic strength in a specific direction, such that the strength to weight ratio of the 3D printed part is increased [0072, 0073, 0079, 0009, 0019, 0045, 0030, 0035, Fig 3-5, claim 32] controlled by a controller [0024, 0033]. Jang does teach that each layer has printing orientations that are rotated from each other [Abstract]. Jang explicitly states orienting the fibers to effect properties in the end product [0035] and such that they are oriented in a specific direction [0019, 0028, 0045, Abstract].
As to claim 32, Jang teaches all the step are repeated for each layer so the controller is further configured to control the motorized drive and the at least one printer head to build the 3D printed part by: solidifying the fill material along a third toolpath that defines a wall of a second layer of the plurality of layers of the 3D printed part; a fourth toolpath that defines a reinforcement region of the second layer of the 3D printed part, the reinforcement region of the second layer being interior to the wall of the second layer [0026, 0096, 0104, claim 15]. Jang teaches an apparatus of 3D printing that produces a strong fiber reinforced part wherein the printhead embeds and orients the fiber within the layer such that it would exhibit an anisotropic strength [0073, 0079, 0009, 0030, 0035, Fig 3-5, claim 32] controlled by a controller [0024, 0033].
As to claim 36, Jang teaches the step of laying the fiber tow comprises depositing the fiber tow in a location adjacent to and reinforcing a negative subcontour within the interior of the first layer as the 3D part of Jang has internal contours and fiber is place throughout [0027, 0029, 0068, 0087 Claim 26]. 
As to claim 37, Jang teaches laying the fiber tow comprises following an irregular trajectory including an offset from a compound subcontour boundary [0030, 0031, 0085, claim 25].
As to claim 38, Jang teaches building a curved part [0027, 0029, 0068, 0087 Claim 26] that has offset paths [0030, 0031, 0085, claim 25], thus the tool path of one layer would crossover the toolpath of the previous layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2003/0236588) in view of Johnson (US 2014/0255647).
As to claim 31, Jang teaches solidifying the formed part as explained above and that the part may be hollow [0058, Fig 8] but does not explicitly state a 3rd tool path that forms a honeycomb part interior to the 2nd tool path, ie perimeter. 
Johnson teaches a 3d printer [Abstract] wherein the controller is further configured to control the motorized drive and the at least one printer head to build the 3D printed [Fig 5, 0062, 0063, 0065] part by: solidifying the fill material along a third toolpath that defines a honeycomb fill of the first layer of the 3D printed part, the honeycomb fill being interior to the perimeter [0076, 0078, 0080, Fig 5]. The honeycomb pattern creates a hollow part with good strength that reduces crushing or breaking during use [0024, 0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Jang and had the controller solidify the fill material along a 3rd toolpath such that the honeycomb is interior to the 2nd toolpath, as suggested by Johnson, in order to allow for a strong hollow part that resisted crushing or breaking. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2003/0236588) in view of Farmer (US 2013/0337256).
As to claim 33, Johnson does not explicitly state the controller is further configured to control the motorized drive and the at least one printer head to build the 3D printed part by: aligning the second toolpath that defines the reinforcement region of the first layer of the 3D printed part with the fourth toolpath that defines the reinforcement region of the second layer of the 3D printed part to form a multi-layer anisotropic reinforcement.  
Farmer teaches an apparatus wherein a 3D printer [Abstract] uses a controller [0057] to orient fibers such that they are oriented in the same direction in each layer [Fig 13, 0072, 0073]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Johnson and had the printing be controlled such that consecutive layers were printed so that the reinforcement had the same orientation to form a multi-layer anisotropic reinforcement, as suggested by Farmer, in order to provide reinforcement to the part [0052-0054]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742